Motion for leave to reargue is denied. The papers fail to show this court overlooked any factor whatsoever. The District Attorney has submitted no *754papers in opposition. The application is considered as one for leave to reargue on new facts not heretofore brought to the attention of the court. Leave to reargue the application on new facts is granted to the following extent, on condition the defendant immediately surrender himself in execution of the judgment of conviction; the order dismissing the appeal is vacated. The case is placed on our calendar for argument or submission June 2, 1970. Appellant’s case on appeal and briefs to be served and filed on or before May 13, 1970, respondent’s brief to be served and filed on or before May 27, 1970. On appellant’s default, the appeal stands dismissed. Concur — Stevens, P. J., Capozzoli, Markewich and McNally, JJ.